Citation Nr: 0311423	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1954.  This appeal arises from a 
September 2000 rating decision of the Department of Veterans 
Affairs (VA), Waco, Texas, regional office (RO).  While the 
veteran initially indicated that he wished to testify at a 
hearing, he has since withdrawn that request.


FINDING OF FACT

The veteran's tinnitus is likely due to noise trauma in 
service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant has been advised 
of the controlling law and regulations, of what type of 
evidence could substantiate his claim, of what evidence was 
of record, and of his and VA's respective responsibilities in 
the development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the 
Board finds that the evidence of record is sufficient to 
address the matter at hand.  The veteran clearly is not 
prejudiced by the determination below.

It is also noteworthy that pursuant to 38 C.F.R. § 
19.9(a)(2), the Board undertook additional evidentiary 
development in this case which was completed in April 2003.  
The Board is aware that in Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, __F.3d__, Nos. 02-7304, -
7305, -7316, (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  However, in 
light of the fact that the determination below is a full 
grant of benefits sought, remanding the case to the AOJ for 
their initial consideration of the Board obtained evidence 
would serve no useful purpose.  

Factual Background

Service records reflect that the veteran served for 11 months 
in Korea with a Field Artillery Battalion battery.  Complete 
service medical records are not available.  It appears that 
they may have been destroyed by the July 1973 fire at the 
National Personnel Records Center in St. Louis.  The 
veteran's January 1954 service separation examination report 
shows only that whispered voice hearing was 15/15. 

Private medical records from Dr. Ch. reveal that the veteran 
was treated for various problems including dizziness (May 
1986 and June 1989) and right ear problems (July 1989).  

In a November 1999 statement, the veteran indicated that he 
ruptured his left eardrum and had right ear problems during 
service as a result of his service as Chief of a Firing 
Battery in a field artillery unit in Korea.  He claimed this 
caused eardrum damage and bad inner ear problems.

A September 1999 VA outpatient treatment record indicates 
that the veteran had been hard of hearing for many years.  
Physical examination revealed an old rupture of the left 
tympanic membrane (TM), which had significant sclerotic 
appearance, that the right TM was sclerotic as well.  The 
veteran wore bilateral hearing aids.  Extreme difficulty 
hearing with occluded right TM was noted in October 1999.  A 
February 2000 record shows that the veteran's TMs were 
scarred, left greater than right.

In his September 2000 notice of disagreement the veteran 
asserted that he ruptured an eardrum while serving in Korea, 
and that this led to ongoing hearing loss and problems with 
equilibrium.  

In a November 2000 letter, the veteran's private physician, 
Dr. Ch., indicated that he had treated the veteran 
infrequently since 1954 for otitis and labyrinthitis.  Dr. 
Ch. noted that the veteran served in artillery in the Korean 
War, was exposed to high levels of gunfire noise in service, 
and believed that his hearing loss and dizziness were 
directly related to service.  

A February 2001 record notes the veteran's history of 
concussive injury in service and describes ear pathology.  A 
May 2001 VA outpatient treatment record also notes the 
veteran's history of concussive injury in service and 
describes the veteran's ear pathology.  

In a May 2002 statement, the veteran repeated his assertions 
regarding noise trauma in service.  He asserted that he 
ruptured his left eardrum during service, and that the 
resultant scarring left him with hearing loss, inner ear 
damage, tinnitus, and dizziness that became worse over the 
years.  

On VA audiological evaluation in June 2002, it was noted that 
the veteran had bilateral, periodic tinnitus that was 
mediocre in severity and had its onset shortly after January 
1954.  

On VA examination in March 2003, it was noted that the 
veteran was involved in combat for nearly seven months in 
Korea where he experienced daily exposure to the explosive 
sounds of artillery weapons and incoming rounds.  Physical 
examination revealed that the auditory canals were somewhat 
tortuous and that the tympanic membranes were scarred.  The 
diagnoses included tinnitus, reportedly present since the 
veteran's time in combat during the Korean War.  The examiner 
noted that tinnitus results from damage to the hair cells of 
the cochlea of the middle ear, that this damage most 
frequently occurs from exposure to noise levels over 90 
decibels for one hour or more, and that the veteran was 
exposed to noise levels in the range of 140 to 150 decibels 
for most of every 24 hour period for much of a seven-month 
period.  The examiner opined that the veteran's tinnitus more 
likely than not could be considered service-connected.  

Comments on an April 2003 VA audiological evaluation 
indicated that the veteran had bilateral, constant tinnitus 
with onset 40 years ago

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has had a medical diagnosis of tinnitus for some time.  
Tinnitus was not diagnosed during service.  However, the 
veteran service with an artillery battalion in Korea clearly 
exposed him to the type of acoustic and concussive trauma he 
has described to examiners.  (Although not mentioned 
otherwise, the fact that the veteran earned a parachutist's 
badge would appear to reflect further noise exposure in 
service- to aircraft engine noise.)  The matter remaining to 
be resolved is whether there is a nexus between the veteran's 
current tinnitus and his exposure to noise trauma in service 
issue.  As this is a medical question, the Board sought and 
obtained an advisory medical opinion.  The reviewing 
examiner's impression was that the veteran's longstanding 
tinnitus  was more likely than not related to his exposure to 
combat noise in service.  There is no medical evidence to the 
contrary.  Thus, the competent evidence of record supports 
the veteran's claim, and service connection for tinnitus is 
warranted.   


ORDER

Service connection for tinnitus is granted.




	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

